

EXHIBIT 10.23
 
STEELCLOUD, MEA JOINT VENTURE AGREEMENT


This JOINT VENTURE AGREEMENT (“Agreement”) is entered into on the 13th day of
October, 2008, by and among the members listed on Exhibit 1 with respect to the
SteelCloud MEA Joint Venture (“Company”).


Explanatory Statement


The parties agree to organize and operate the Company in accordance with the
terms of, and subject to the conditions set forth in this Agreement.  Certain
capitalized terms are defined in Paragraph 13.


NOW, THEREFORE, for valuable consideration, the parties, intending legally to be
bound, agree as follows:


1.            Formation and Name; Office; Purpose; Term.
 
1.1.           Organization.  The parties confirm the organization of a Limited
Liability Company pursuant to United Arab Emirates/Jebel Ali Free Zone laws,
effective upon acceptance of the application of the organization submitted on or
about 11 September 2008 by the Jebel Ali Free Zone.
 
1.2.           Name of the Company.  The name of the Company is "SteelCloud, MEA
Joint Venture" and it shall be an FZCO.
 
1.3.           Purpose.  The purposes for which the Company is formed are to
provide technology products produced by the Company or its members to end users
and resellers in the United Arab Emirates, the Kingdom of Saudi Arabia, and
elsewhere as the Company may determine, and to exercise and enjoy all of the
powers, rights and privileges granted to, or conferred upon, limited liability
companies of a similar character by the General Laws of United Arab
Emirates/Jebel Ali Free Zone, now or hereinafter in force related to said
Contract.
 
1.4.           Term.  The term of the Company began upon the acceptance of the
application submitted on or about 11 September 2008 by the Jebel Ali Free Zone,
and shall continue for 1 year, which automatically renew on its anniversary,
unless terminated pursuant to Paragraph 9 of this Agreement.
 
1.5.           Principal Office.  The principal office of the Company shall be
14040 Park Center Drive, Suite 210, Herndon, VA 20171, USA, which is also the
office of Member SteelCloud.
 
1.6.           Members.  The names, addresses, Membership Units and the
Membership Percentages of the Members are set forth on Exhibit 1.
 
2.            Capital; Capital Accounts.
 
2.1.           Member Loans or Services.  Loans or services by any Member to the
Company shall not be considered contributions to the capital of the Company and
shall be upon such commercially reasonable terms as the Member and the Company
may negotiate.
 
2.2.           No Interest on Capital Contributions.  Members shall not be paid
interest on their Capital Contributions.
 
2.3.           Return of Capital Contributions.  Except as otherwise provided in
this Agreement, no Interest Holder shall have the right to receive the return of
any Capital Contribution.
 
2.4.           Capital Accounts.  A separate Capital Account shall be maintained
for each Interest Holder as set forth in Paragraph 13.1 hereof.

 
 

--------------------------------------------------------------------------------

 

2.5.           No Subsequent Capital Contributions.  No capital contribution
shall be accepted from any Member that alters the ratio of profit and loss
allocation from that established on Exhibit 1 as of the date of this
Agreement.  Members shall have no obligation to contribute any capital to the
Company other than the initial Capital Contribution.
 
3.            Currency, Profit, Loss, and Distributions.
 
3.1.           Accepted Currency.  All transactions involving the Company and
its Members shall be determined in U.S. Dollars.  All distributions, dividends
and payments due and payable to XSAT FZE shall be payable in Dubai at the
address for XSAT FZE.
 
3.2.           Allocation of Profit or Loss.  Profit or Loss shall be allocated
to the Interest Holders in proportion to their Membership Percentages.  Special
and regulatory allocations are addressed in Paragraph 12.
 
3.3.           Distributions.  The Members, by majority vote, may decide how
much, if any, and when distributions are made to the Members.
 
3.4.           Allocation and Distribution to Holder of Record.  All Profit and
Loss shall be allocated, and all distributions shall be made, to the Persons
shown on the records of the Company to have been Interest Holders as of the last
day of the taxable year for which the allocation or distribution is to be
made.  However, if there is a Transfer or an Involuntary Withdrawal during the
taxable year, the Profit or Loss shall be allocated between the original
Interest Holder and the successor on the basis of the number of days that each
was an Interest Holder during the taxable year.
 
3.5.           Distributions Upon Liquidation.  Distributions upon liquidation
of the Company are addressed in Paragraph 10.
 
4.             Member Meetings.
 
4.1.           Member Meetings.  There shall be at least two (2) semi-annual
general meetings of the Members per year at a time determined by the Manager.
 
4.2.           Special Meetings.  Special meetings of the Members may be called
at any time for any purpose or purposes upon the request in writing of the
holders of any member or by the Manager.  Such request shall state the purpose
or purposes of the meeting.  Business transacted at all special meetings of
Members shall be confined to the purpose or purposes stated in the notice of the
meeting.
 
4.3.           Place of Holding Meetings.  Unless otherwise agreed by holders of
a majority of Membership Units of the Members, all meetings of Members shall be
held at the principal office of the Company.  Members may attend meetings via
teleconference or videoconference.
 
4.4.           Notice of Meetings.  Written notice of each meeting of the
Members shall be mailed, or e-mailed, to each Member of record entitled to vote
at his post office address or e-mail address, as it appears upon the books of
the Company, at least ten (10) days before the meeting.  Each such notice shall
state the place, day, and hour at which the meeting is to be held and, in the
case of any special meeting, shall state briefly the purpose or purposes
thereof.  Any notice of meeting may be waived by any Member.
 
4.5.           Quorum.  The presence in person or by proxy of Members holding of
record a majority of the Membership Units shall constitute a quorum at all
meetings of the Members, except as otherwise provided by law, by the Articles or
by this Agreement.

 
 

--------------------------------------------------------------------------------

 

4.6.           Voting.  At all meetings of Members, every Member entitled to
vote shall have a vote equal to the number of his Membership Units.  Such vote
may be either in person or by proxy appointed by an instrument in writing
subscribed by such member or his duly authorized attorney-in-fact, bearing a
date not more than three (3) months prior to said meeting, unless such
instrument provides for a longer period.  Such proxy shall be signed and
dated.  All elections shall be had and all questions shall be decided by a
majority of the votes cast at a duly constituted meeting, except as otherwise
provided by law or by this Agreement.
 
5.            Management of Joint Venture and Performance of Work.
 
5.1.           Management Generally.  Each party shall participate in the
management of the Company.  SteelCloud is designated the managing venturer
(“Manager”).  The parties designate Kevin Murphy, an employee of SteelCloud, as
the Manager.  Should Murphy’s employment with SteelCloud terminate, the parties
will cooperatively select a replacement who shall be an employee of
SteelCloud.  SteelCloud shall maintain the books and records of the Company at
the Company’s principal office, and shall account to the Members for all
revenues and costs of the Company.
 
5.2.           Power, Authority and Duties of Manager.  The Manager shall have
the right, power and authority, on behalf of the Company and in its name, to
exercise all of the rights, powers and authority of the Company under the
controlling law, and to adopt such rules and regulations for the conduct of
their meetings and the management of the Company, subject to any express
limitations set forth herein.  The Manager shall have the powers necessary for
and shall perform all duties incident to the office of President under the laws
of United Arab Emirates/Jebel Ali Free Zone.  The Manager will negotiate all
contracts on behalf of the Company.
 
5.3.           Compensation of Manager.  The Manager shall not receive any
compensation for any duties as Manager.
 
5.4.           Equipment and Facilities.  SteelCloud and XSAT shall provide the
Company the equipment and facilities, if any, listed on Exhibit 2 as part of
each Member’s capital contributions, at the values stated therein.
 
5.5.           Proposal Preparation.  The parties shall use their best effort to
prepare proposals for presentation to clients.
 
5.6.           Performance Responsibilities.  The responsibilities of the
Members with regard to Contract performance, source of labor, and negotiation of
the Contract shall be as follows:
 
5.6.1.     SteelCloud’s Responsibilities.  SteelCloud will provide product and
Intellectual Property; appropriate training, control record keeping, finance,
administrative and legal matters; product training; production, assembly,
testing and image loading of products to be sold by the Company; and provide
sales functions and marketing assistance as needed.
 
5.6.2      XSAT’s Responsibilities. XSAT will provide a local presence (includes
office space, signage, etc.) in the Territory; create demand for product;
provide account management for Company customers; and represent the Company in
the Territory.  XSAT will work with SteelCloud to ensure that its staff is
trained to perform product warranty, support, and logistical services required
by the Company.  XSAT will stock spare product units and parts, provide
fulfillment and logistical administration on Company orders, and provide
warranty services as directed by the Company.

 
 

--------------------------------------------------------------------------------

 

5.7.           Liability and Indemnification.
 
5.7.1. The Manager shall at all times act in a fiduciary capacity for the
Company.  The Manager shall not be liable, responsible or accountable, in
damages or otherwise, to any Member or to the Company for any act performed with
respect to Company matters, except for fraud, gross negligence or an intentional
breach of this Agreement.
 
5.7.2. The Company shall indemnify the Manager to the fullest extent permitted
by law for any act performed by the Manager with respect to Company matters,
except for fraud, gross negligence or an intentional breach of this Agreement.
 
6.            Transfer of Interests and Withdrawal of Members.
 
6.1.         General Prohibition on Transfers.  A Member may not, without the
prior written consent of all of the other Members, voluntarily or involuntarily,
under any circumstances and in any manner whatsoever, dispose of or encumber any
of the Membership Units which such Member now owns or hereafter at any time
shall acquire, other than in strict accordance with the terms of this
Agreement.  Any such attempted disposition or encumbrance in violation of this
Agreement shall be void.
 
6.2.         Right of First Offer.  A Member shall have the right to sell his
Membership Units to a third party so long as he first offers it to the other
Members.
 
6.2.1. In the event that a Member (“Offering Member”) desires to sell all, but
not less than all, of his Membership Units (“Offered Units”), the Offering
Member shall notify the other Members in writing of such desire (“Offering
Notice”).  The Offering Notice shall contain the price and terms that the
Offering Member desires to accept.
 
6.2.2. The other Members shall have a period of fourteen (14) days to elect to
purchase, on a pro rata basis according to the number of Membership Units owned
by such Members, the Membership Units of the Offering Member at the Offer
Terms.  Such election must be made in writing within such fourteen (14) day
period.
 
6.2.3. In the event that some of the other Members do not exercise their options
with respect to the purchase of some but not all of the Offered Units, the
Members that exercised their options (“exercising Members”) shall have an
additional option, for a period of seven (7) days after the expiration of such
fourteen (14) day period, to purchase on a pro rata basis according to the
number of Membership Units owned by such exercising Members, all of the balance
of such Offered Units at the Offer Terms so that all the Membership Units of the
Offering Member are purchased.  Such election must be made in writing within
such additional seven (7) day period.  The closing of the purchase of the
Offered Units shall take place at the offices of the Company no later than seven
(7) days after the expiration of the final option period or by mail as may be
appropriate.
 
6.2.4. If the other Members do not exercise their options to purchase all of the
Offered Units, then the Offering Member shall be free, for a period of one
hundred eighty  (180) days following the expiration of last period within which
options could be exercised, to sell the Offered Units to a third party,
provided, however, that the Offering Member may sell the Offered Units only for
an amount equal to or greater than the price set forth in the Offer Terms and
upon terms and conditions reasonably considered more favorable to the Offering
Member.  In the event that the Offered Units are not sold within such one
hundred eighty (180) day period, then the Offering Member shall be required to
again comply with the provisions of this paragraph for any subsequent sale.
 
6.3.         Voluntary Withdrawal.  No Member shall have the right or power to
voluntarily withdraw from the Company.

 
 

--------------------------------------------------------------------------------

 

6.4.         Involuntary Withdrawal.  Immediately upon the occurrence of any of
the following events (“Involuntary Withdrawal”), the successor of the withdrawn
Member shall thereupon become an Interest Holder but shall not become a Member
without the consent of Members owning at least fifty-one percent (51%) of the
Membership Units: (i) making an assignment for the benefit of creditors; (ii)
filing a voluntary petition in bankruptcy; (iii) becoming the subject of an
order for relief or being declared insolvent in any bankruptcy or insolvency
proceeding; (iv) filing a petition or answer seeking for any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law, or regulation; (v) filing an answer or other
pleading admitting or failing to contest the material allegation of a petition
filed against him in any proceeding of the nature described in subparagraph
(iv); (vi) seeking, consenting to, or acquiescing in the appointment of a
trustee, receiver, or liquidator of the general partner or of all or any
substantial part of his properties; or (vii) transferring all or a majority of
the assets or stock of a Member to a successor.
 
6.5.         Substitute Member.  Except as otherwise provided, any transferee
permitted to acquire or receive an Interest pursuant to this paragraph shall be
a substitute Member and shall be bound by all of the provisions of this
Agreement.
 
7.      Right of Members to Participate in Future Equity Offerings by the
Company.
 
7.1.         Delivery of Offer to Participate.  In the event that the Company
intends to issue any additional Membership Units in order to raise capital
(“Offered Units”), the Company shall deliver to the Members a written notice of
any proposed or intended issuance of Offered Units (“Offer”).  The Offer shall
(i) identify and describe the Offered Units, (ii) describe the price and other
terms upon which they will be issued, and the number or manner of Offered Units
to be issued, (iii) describe the general terms upon which the Company proposes
to effect such Offer or issuance and (iv) offer to issue and sell to such Member
a pro rata portion of the Offered Units determined by dividing the aggregate
number of Membership Units then held by such Members by the total number of
Membership Units then outstanding (“Basic Amount”), and any additional portion
of the Offered Units attributable to the Basic Amounts of other members as such
Member shall indicate he will purchase or acquire should the other Members
subscribe for less than their Basic Amounts (“Under Subscription Amount”).  Each
Member shall have the right, for a period of fourteen (14) days following
delivery of the Offer, to purchase or acquire, at the price and upon the other
terms specified in the Offer, the number or amount of Offered Units described
above.  The Offer by its terms shall remain open and irrevocable for such
fourteen (14) day period.
 
7.2.         Member Acceptance of Offer to Participate.  To accept an Offer, in
whole or in part, a Member must deliver a written notice to the Company prior to
the end of the fourteen (14) day period of the Offer setting forth the portion
of the Member’s Basic Amount that such Member elects to purchase and, if such
Member shall elect to purchase all of his Basic Amount, the Under Subscription
Amount, if any, that such Member elects to purchase (“Notice of
Acceptance”).  If the Basic Amounts subscribed for by all Members are less than
the total of all of the Basic Amounts available for purchase, then each Member
who set forth Under Subscription Amounts in his Notice of Acceptance shall be
entitled to purchase, in addition to the Basic Amounts subscribed for, all Under
Subscription Amounts he has subscribed for; provided, however, that should the
Under Subscription Amounts subscribed for exceed the difference of all the Basic
Amounts available for purchase and the Basic Amounts subscribed for (“Available
Under Subscription Amount”), each Member who has subscribed for any Under
Subscription Amount shall be entitled to purchase only that portion of the
Available Under Subscription Amount as the Under Subscription Amount subscribed
for by such Member bears to the total Under Subscription Amounts subscribed for
by all Members, subject to an equitable rounding by the Manager to the extent
that the Manager reasonably deems necessary.

 
 

--------------------------------------------------------------------------------

 

7.3.         Sale of Membership Units of Third Parties.  The Company shall have
one hundred eighty (180) days from the expiration of the Period set forth in
Paragraph 7.2 to issue and sell all or any part of such Offered Units as to
which a Notice of Acceptance has not been given by the Members (“Refused
Units”), but only upon terms and conditions which are not, in the aggregate,
more favorable to the acquiring person or persons and less favorable to the
Company than those set forth in the Offer.  If the Refused Units are not sold
within such one hundred eighty (180) day period, then such Membership Units may
not be issued and sold until they are again offered to the Members under the
procedures specified in this paragraph.
 
8.            Dispute Resolution.  Any claim or controversy arising out of or
related to this Agreement, or any breach thereof, that interferes with the
conduct of the business shall, upon the request of any Member, be submitted to a
single arbitrator selected by the Members and settled by arbitration in
accordance with the rules of the American Arbitration Association then in
effect.  Any decision made pursuant to such arbitration shall be binding and
conclusive upon the parties and judgment upon such decision may be entered in
any court having jurisdiction thereof.  This paragraph shall not apply in the
event that a party seeks equitable or other relief not available in
arbitration.  Any arbitration shall be conducted in the Metropolitan Washington,
D.C. area.
 
9.            Dissolution.
 
9.1.         Events of Dissolution.  The Company shall be dissolved upon the
unanimous written agreement of the Members owning at least seventy-five percent
(75%) of the Membership Units, upon 90 days notice to any Member not agreeing to
the dissolution.
 
9.2.         Filing of Articles of Cancellation.  If the Company is dissolved,
the Manager shall promptly file Articles of Cancellation with the United Arab
Emirates/Jebel Ali Free Zone authorities.
 
10.           Liquidation.
 
10.1.       Upon termination and dissolution of the Company, the Members shall
proceed to wind up the affairs of the Company.  The liabilities and obligations
of the Company to creditors (other than Members) and all expenses incurred in
its liquidation and dissolution will be paid and will have first priority in
winding up.  The Members may retain from available cash and other assets of the
Company sufficient reserves for anticipated and contingent
liabilities.  Undistributed cash, and other property valued at its fair market
value on the date of distribution, will be distributed to the Members in the
following order:
 
10.1.1. First, to repay any loans to the Company by a Member.
 
10.1.2. Distributions will then be made to the Members in proportion to the
credit balances in their Capital Accounts until the capital account of each
Member shall be brought to zero.
 
10.1.3. The balance, if any, will be distributed to the Members in proportion to
their respective Membership Units.
 
10.2.       No Interest Holder shall be obligated to restore a Negative Capital
Account except where such Interest Holder engaged in fraud, gross negligence or
an intentional breach of this Agreement.
 
11.           Books, Records, Accounting, and Tax Elections.
 
11.1.       Bank Accounts.  The Company shall establish and administer a special
bank account or accounts in the name of the Company.  The account(s) may be in
the United States or United Arab Emirates, as determined by the Manager.

 
 

--------------------------------------------------------------------------------

 

11.2.       Books and Records.  The Manager shall keep or cause to be kept
complete and accurate books and records of the Company and supporting
documentation of the transactions with respect to the conduct of the Company's
business.  The books and records shall remain available for examination by any
Member or the Member's duly authorized representative at any and all reasonable
times upon reasonable notice during normal business hours.
 
11.3.       Annual Accounting Period.  The annual accounting period of the
Company shall be its taxable year.  The Company's taxable year shall begin on
November 1 and end on October 31 of each calendar year.
 
11.4.       Reports. The Manager shall use its best efforts to cause the Company
to deliver to each Member, within twenty-one (21) days after the end of each
calendar month, and seventy-five (75) days after the end of the year, financial
reports of the Company for such month or year.  Monthly reports shall contain
reports of operations and a general management report on important events in the
prior quarter and coming months.  Within seventy-five (75) days after the end of
each taxable year of the Company, the Manager shall cause to be sent to each
Member a complete accounting of the affairs of the Company for the taxable year
then ended.  In addition, within seventy-five (75) days after the end of each
taxable year of the Company, the Manager shall cause to be sent to each Member,
that tax information concerning the Company which is reasonably necessary for
preparing the Member’s income tax returns for that year.
 
12.           Special and Regulatory Clause
 
The Members hereby authorize the Manager, upon the advice of the Company's tax
or corporate counsel, to amend this Agreement to comply with the United States
Internal Revenue Code of 1986, as amended (“Code”) and the regulations and rules
promulgated thereunder, and/or the laws and rules of the United Arab
Emirates/Jebel Ali Free Zone; provided, however, that no amendment shall
materially affect the rights of an Interest Holder without the Interest Holder's
prior written consent.
 
13.           Defined Terms.  The following capitalized terms shall have the
meanings specified in this Paragraph 13.
 
13.1.       “Capital Account” means the account maintained by the Company for
each Interest Holder in accordance with the following provisions:
 
13.1.1. an Interest Holder's Capital Account shall be credited with the Interest
Holder's Capital Contributions, the amount of any Company liabilities assumed by
the Interest Holder (or which are secured by Company property distributed to the
Interest Holder), the Interest Holder's distributive share of Profit and any
item in the nature of income or gain specially allocated to such Interest Holder
pursuant to the provisions of Paragraph 3; and
 
13.1.2. an Interest Holder's Capital Account shall be debited with the amount of
money and the fair market value of any Company property distributed to the
Interest Holder, the amount of any liabilities of the Interest Holder assumed by
the Company (or which are secured by property contributed by the Interest Holder
to the Company), the Interest Holder's distributive share of Loss and any item
in the nature of expenses or losses specially allocated to the Interest Holder
pursuant to the provisions of Paragraph 3.

 
 

--------------------------------------------------------------------------------

 

If any Interest is transferred pursuant to the terms of this Agreement, the
transferee shall succeed to the Capital Account of the transferor to the extent
the Capital Account is attributable to the transferred Interest.  If the book
value of Company property is adjusted, the Capital Account of each Interest
Holder shall be adjusted to reflect the aggregate adjustment in the same manner
as if the Company had recognized gain or loss equal to the amount of such
aggregate adjustment.  It is intended that the Capital Accounts of all Interest
Holders shall be maintained in compliance with the provisions of United States
Internal Revenue Regulation § 1.704-l(b)(2), and all provisions of this
Agreement relating to the maintenance of Capital Accounts shall be interpreted
and applied in a manner consistent with that Regulation.


13.2.       “Capital Contribution” means the total amount of cash and the fair
market value of any other assets contributed (or deemed contributed under United
States Internal Revenue Regulation § 1.704-1(b)(2)(iv)(d)) to the Company by a
Member, net of liabilities assumed or to which the assets are subject.  The
Capital Contributions of the Members as of the date of this Agreement, with a
cost or value schedule, are set forth on Exhibit 2.
 
13.3.       “Interest” means a Person's share of the Profits and Losses of, and
the right to receive distributions from, the Company.
 
13.4.       “Interest Holder” means any Person who holds an Interest, whether as
a Member or as an un-admitted assignee of a Member.
 
13.5.       “Member” means the individuals listed on Exhibit 1. A Member may
also include any Person who subsequently is admitted as a Member of the Company.
 
13.6.       “Membership Percentage” means, as to a Member, the percentage of
Units held by such Member in proportion to the total number of Units in the
Company, and as to an Interest Holder who is not a Member, the Membership
Percentage of the Member whose Membership Units have been acquired by such
Interest Holder, to the extent the Interest Holder has succeeded to that
Member's Membership Units.
 
13.7.       “Membership Units” means, with respect to any Member, the number or
percentage of units set forth opposite each Member's name on Exhibit 1, as
amended from time to time.  A Unit represents a Person's share of Profits and
Losses of, and the right to receive distributions from, the Company.
 
13.8.       “Membership Rights” means all of the rights of a Member in the
Company, including a Member's:  (i) Interest, (ii) right to inspect the
Company's books and records, and (iii) right to participate in the management of
and vote on matters coming before the Company.
 
13.9.       “Negative Capital Account” means a Capital Account with a balance of
less than zero.
 
13.10.     “Person” means and includes an individual, corporation, partnership,
association, limited liability company, trust, estate, or other entity.
 
13.11.     “Profit” and “Loss” means, for each taxable year of the Company (or
other period for which Profit or Loss must be computed) the Company's taxable
income or loss determined in accordance with United Stated Internal Revenue Code
§ 703(a), with the following adjustments:
 
13.11.1. all items of income, gain, loss, deduction, or credit required to be
stated separately pursuant to United Stated Internal Revenue Code § 703(a)(1)
shall be included in computing taxable income or loss;
 
13.11.2. any United Stated Internal Revenue tax-exempt income of the Company,
not otherwise taken into account in computing Profit or Loss, shall be included
in computing taxable income or loss;

 
 

--------------------------------------------------------------------------------

 

13.11.3. any expenditures of the Company described in United Stated Internal
Revenue Code § 705(a)(2)(B) (or treated as such pursuant to United Stated
Internal Revenue Regulation § 1.704-1(b)(2)(iv)(i)) and not otherwise taken into
account in computing Profit or Loss, shall be subtracted from taxable income or
loss;
 
13.11.4. gain or loss resulting from any taxable disposition of Company property
shall be computed by reference to the adjusted book value of the property
disposed of, notwithstanding the fact that the adjusted book value differs from
the adjusted basis of the property for federal income tax purposes;
 
13.11.5. in lieu of the depreciation, amortization or cost recovery deductions
allowable in computing taxable income or loss, there shall be taken into account
the depreciation computed based upon the adjusted book value of the asset; and
 
13.11.6. notwithstanding any other provision of this definition, any items which
are specially allocated herein shall not be taken into account in computing
Profit or Loss.
 
13.12.       “Tax Rate” means the highest blended national, federal, state and
local income tax rate applicable to any of the Members.
 
13.13.       “Territory” means the United Arab Emirates, the Kingdom of Saudi
Arabia, and elsewhere as the Company may determine.
 
13.14.       “Transfer” means any voluntary or involuntary sale, hypothecation,
pledge, assignment, attachment or other transfer.
 
13.15.       “Voluntary Withdrawal” means a Member's dissociation with the
Company by means other than a Transfer or an Involuntary Withdrawal.
 
14.           General Provisions.
 
14.1.       Assurances.  Each Member shall execute all such certificates and
other documents and shall do all such filing recording, publishing, and other
acts as the Members deem appropriate to comply with the requirements of law for
the formation and operation of the Company and to comply with any laws, rules,
and regulations relating to the acquisition, operation, or holding of the
property of the Company.
 
14.2.       Notifications.  Any notice, demand, consent, election, offer,
approval, request, or other communication (collectively, a “notice”) required or
permitted under this Agreement must be in writing and either delivered
personally or sent by certified or registered mail, postage prepaid, return
receipt requested.  A notice must be addressed to an Interest Holder at the
Interest Holder's last known address on the records of the Company.  A notice to
the Company must be addressed to the Company's principal office.  A notice
delivered personally will be deemed given only when acknowledged in writing by
the person to whom it is delivered.  A notice that is sent by mail will be
deemed given three (3) business days after it is mailed.  Any party may
designate, by notice to all of the others, substitute addresses or addressees
for notices and, thereafter, notices are to be directed to those substitute
addresses or addressees.
 
14.3.       Complete Agreement.  This Agreement constitutes the complete and
exclusive statement of the agreement among the Members.  It supersedes all prior
written and oral statements, including any prior representation, statement,
condition, or warranty.
 
14.4.       Applicable Law.  All questions concerning the construction,
validity, and interpretation of this Agreement and the performance of the
obligations imposed by this Agreement shall be governed by the laws of the
United Arab Emirates/Jebel Ali Free Zone.

 
 

--------------------------------------------------------------------------------

 

14.5.       Paragraph Titles.  The headings herein are inserted as a matter of
convenience only and do not define, limit, or describe the scope of this
Agreement or the intent of the provisions hereof.
 
14.6.       Binding Provisions.  This Agreement is binding upon, and inures to
the benefit of, the parties hereto and their respective heirs, executors,
administrators, personal and legal representatives, successors, and assigns.
 
14.7.       Terms.  Common nouns and pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular and plural, as the identity of the Person
may in the context require.
 
14.8.       Separability of Provisions.  Each provision of this Agreement shall
be considered separable and if, for any reason, any provision or provisions
herein are determined to be invalid and contrary to any existing or future law,
such invalidity shall not impair the operation of or affect those portions of
this Agreement which are valid.
 
14.9.       Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts each of which shall be deemed an original, and all of
which, when taken together, constitute one and the same document.  The signature
of any party to any counterpart shall be deemed a signature to, and may be
appended to, any other counterpart.
 
14.10.     IN WITNESS WHEREOF, the parties have executed, or caused this
Agreement to be executed, under seal, as of the date set forth above.


WITNESS:
 
MEMBER:
SteelCloud
             
(SEAL)
             
WITNESS:
 
MEMBER:
XSAT
             
(SEAL)
     


 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1


MEMBERS
 
UNITS (TOTAL 100)
     
SteelCloud, Inc.
 
80 units (80%)
14040 Park Center Drive, Suite 210
   
Herndon, VA 20171
   
USA
         
XSAT FTZ
 
20 units (20%)
JAFZA View 19, Office 2701
   
Jebel Ali Free Zone
   
Dubai
   
UAE
   


 
 

--------------------------------------------------------------------------------

 